Citation Nr: 0638642	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to service connection for deformity of the penis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.


FINDING OF FACT

The veteran has a current deformity of the penis as the 
result of surgery performed for disability incurred in 
service.


CONCLUSION OF LAW

Deformity of the penis was incurred in service.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

An in-service injury and disease is demonstrated by service 
medical records, which demonstrate that in August 1953, the 
veteran presented with complaints of urethral discharge.  The 
diagnosis was urethritis.  In February 1955, the veteran was 
diagnosed with gonorrhea.    

A current disability is shown by VA outpatient treatment 
records, the veteran's testimony at an October 2005 hearing 
before the undersigned, and the report of a VA examination in 
December 2003.

An April 2004 VA outpatient treatment note relates that the 
veteran was status post penile surgery in service as a result 
of not being able to urinate and getting morning discharge of 
purulent material.  The treatment report noted a lesion with 
an opening at the base that was clearly a deformity.

The report of VA examination in December 2003 provides 
competent evidence linking the current deformity to surgery 
performed in service.  The examiner noted the urethral 
surgery in service and that the veteran had mild deformity 
from the surgery.  

The examiner was unclear as to the etiology of the original 
condition but that it was less likely to be related to a cold 
injury.  He stated that the surgery was more likely to 
enlarge what appeared to be a paraphimosis from infectious 
urethritis.  There is no evidence that the infectious 
urethritis pre-existed service or was the result of willful 
misconduct.

There is a service department record dated in May 1953, 
containing the veteran's report that he had taken pills for 
difficulty urinating since age four.  Given the absence of a 
finding of any disability at the time of examination and 
acceptance for enlistment or for more than a year thereafter, 
and the opinion of the VA examiner, the evidence is not clear 
and unmistakable that the condition requiring the in-service 
surgery pre-existed service.  38 U.S.C.A. § 1111 (West 2002); 
Cf. 38 C.F.R. § 3.306(b)(1) (2006) (the usual effects of 
surgical treatment having the effect of ameliorating 
conditions incurred prior to enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated).

The three elements necessary for service connection are 
satisfied, and the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for deformity of the penis is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


